Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua L. Pritchett on Jun 4, 2021.

Claim 1, line 2, between “epithelial” and “a microneedle,” insert –tissue--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 20060258973 to Volt.  Although Volt teaches a method comprising inserting to subcutaneous or epithelial tissue a microneedle; and increasing the dermal density and skin thickness (abstract; paragraphs 31, 34, and 45; claims 1-4), it fails to teach or fairly suggest a chemical formula MgaZnbXc, where a is 96.85 to 96.9, b is 3, c is 0.1 to 0.15, and X is Ca, where a, b, and c represent wt% of respective ingredients, a + b + c = 100 wt%.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Jun 4, 2021